               Case 3:17-cv-04102-RS Document 96 Filed 05/27/21 Page 1 of 9




 1   David E. Bower (SBN 119546)
     MONTEVERDE & ASSOCIATES PC
 2   600 Corporate Pointe, Suite 1170
 3   Culver City, CA 90230
     Tel: (213) 446-6652
 4   Fax: (212) 202-7880

 5   Counsel for Lead Plaintiff and
     Lead Counsel for the Putative Class
 6

 7                         IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                                Case No. 3:17-cv-04102-RS
      TONY PLANT, Individually and on Behalf of   Hon. Richard Seeborg
10    All Others Similarly Situated,
                                                  CLASS ACTION
11                          Plaintiff,

                    v.                            CONSOLIDATED STOCKHOLDER
12
                                                  LITIGATION
13    JAGUAR ANIMAL HEALTH, INC., JAMES
      J. BOCHNOWSKI, LISA CONTE, JOHN
14    MICEK III, and ARI AZHIR,

15                         Defendants.
16

17
             FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
18

19

20

21

22

23

24

25

26

27

28
                                       1
        [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                 Case 3:17-cv-04102-RS Document 96 Filed 05/27/21 Page 2 of 9




 1          This matter came before the Court for hearing on May 27, 2021 pursuant to the Order

 2   Preliminarily Approving Settlement and Providing for Notice (“Preliminary Approval Order”)

 3   dated February 2, 2021, on the application of the Settling Parties for approval of the Settlement set

 4   forth in the Stipulation of Settlement dated December 29, 2020 (the “Stipulation”).

 5          WHEREAS, this Order of Dismissal is “with prejudice”;

 6          WHEREAS, due and adequate notice having been given to the Settlement Class as required

 7   in the Preliminary Approval Order;

 8          WHEREAS, the Court conducted a hearing on May 27, 2021, to consider, among other

 9   things, (i) whether the terms and conditions of the Settlement are fair, reasonable and adequate and

10   should therefore be approved; and (ii) whether a judgment should be entered dismissing the

11   Litigation with prejudice as against the Defendants;

12          WHEREAS, the Court having considered all papers filed and proceedings herein and

13   otherwise being fully informed in the premises and good cause appearing therefore, IT IS

14   HEREBY ORDERED, ADJUDGED, AND DECREED that:

15          1.       This Final Judgment and Order of Dismissal with Prejudice (“Order and Final

16   Judgment” or “Judgment”) incorporates by reference the definitions in the Stipulation, and all

17   terms used herein shall have the same meanings as set forth in the Stipulation, unless otherwise set

18   forth herein.

19          2.       This Court has jurisdiction over the subject matter of the Litigation and over all

20   Settling Parties to the Litigation, including all Settlement Class Members.

21          3.       Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court hereby

22   affirms its determinations in the Preliminary Approval Order and finally certifies for purposes of

23   settlement only: (i) a Settlement Class defined as all record holders and all beneficial holders of

24   Jaguar Animal Health, Inc. (“Jaguar” or the “Company”) common stock who purchased, sold or

25   held such stock during the period from and including June 30, 2017, the record date for voting on

26   the merger between Jaguar and Napo Pharmaceuticals, Inc. (“Napo”), whereby Jaguar’s

27   shareholders and option/warrant holders would hold approximately 25% of the total outstanding

28
                                       2
        [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                 Case 3:17-cv-04102-RS Document 96 Filed 05/27/21 Page 3 of 9




 1   stock of the combined company (the “Merger”), through and including July 31, 2017, the date the

 2   Merger closed, including any and all of their respective predecessors, successors, trustees,

 3   executors, administrators, estates, legal representatives, heirs, assigns and transferees; (ii)

 4   Monteverde & Associates PC is certified as Lead Counsel; and (iii) Lead Plaintiff is certified as

 5   the class representative. Excluded from the Settlement Class are (i) Defendants; (ii) members of

 6   the immediate families of each Defendant; (iii) Jaguar’s subsidiaries and affiliates; (iv) any entity

 7   in which any Defendant has a controlling interest; (v) the legal representatives, heirs, successors,

 8   administrators, executors, and assigns of each Defendant; and (vi) any Persons or entities who

 9   properly exclude themselves by filing a valid and timely request for exclusion.

10          4.      For purposes of settlement only, the Court hereby affirms its determinations in the

11   Preliminary Approval Order and finds that the prerequisites for a class action under Rules 23(a)

12   and (b)(3) of the Federal Rules of Civil Procedure have been satisfied in that: (a) Settlement Class

13   Members are so numerous that joinder of all Settlement Class Members in the class action is

14   impracticable; (b) there are questions of law and fact common to the Settlement Class which

15   predominate over any individual question; (c) the claims of the Lead Plaintiff are typical of the

16   claims of the Settlement Class; (d) Lead Plaintiff and his counsel have fairly and adequately

17   represented and protected the interests of the Settlement Class Members; and (e) a class action is

18   superior to other available methods for the fair and efficient adjudication of the controversy,

19   considering: (i) the interests of the Settlement Class Members in individually controlling the

20   prosecution of the separate actions, (ii) the extent and nature of any litigation concerning the

21   controversy already commenced by Settlement Class Members, (iii) the desirability or

22   undesirability of concentrating the litigation of these claims in this particular forum, and (iv) the

23   difficulties likely to be encountered in the management of the class action.

24          5.      Pursuant to Federal Rule of Civil Procedure 23, this Court hereby approves the

25   Settlement set forth in the Stipulation and finds that said Settlement is, in all respects, fair,

26   reasonable, and adequate to the Settlement Class.

27

28
                                       3
        [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                 Case 3:17-cv-04102-RS Document 96 Filed 05/27/21 Page 4 of 9




 1          6.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court finds that

 2   the Settlement is fair, reasonable, and adequate as to each of the Settling Parties, and that the

 3   Settlement set forth in the Stipulation is hereby finally approved in all respects, and the Settling

 4   Parties are hereby directed to perform its terms.

 5          7.      Accordingly, the Court authorizes and directs implementation of the terms and

 6   provisions of the Stipulation, as well as the terms and provisions hereof. The Court hereby

 7   dismisses with prejudice and without costs, the Litigation and all claims contained therein and the

 8   Released Claims, defined as any and all claims, rights and causes of action, duties, obligations,

 9   demands, actions, debts, sums of money, suits, contracts, agreements, promises, damages and

10   liabilities, whether known or unknown, contingent or non-contingent, derivative or direct, or

11   suspected or unsuspected, including any claims arising under federal or state statutory or common

12   law or any other law, rule or regulation, whether foreign or domestic, that have been asserted,

13   could have been asserted, or could be asserted in the future by a Settlement Class Member in his,

14   her or its capacity as a purchaser, seller or holder of Jaguar stock against defendant Jaguar, the

15   Individual Defendants (consisting of James J. Bochnowski, Lisa Conte, John Micek III, and Ari

16   Azhir) (all defendants referenced above are collectively referred to herein as “Defendants”), Napo

17   Pharmaceuticals, Inc., and any and all of their related parties, or affiliates, including, without

18   limitation, any and all of their current or former parents, subsidiaries, predecessors, successors,

19   divisions, investment funds, joint ventures and general or limited partnerships, and each their

20   respective current or former officers, directors, trustees, partners, members, contractors, auditors,

21   principals, agents, managing agents, employees, attorneys, accountants, investment bankers,

22   underwriters, insurers in their capacities as such, as well as each of the Individual Defendants’

23   immediate family members, heirs, executors, personal or legal representatives, estates,

24   beneficiaries, predecessors, successors and assigns (collectively, “Defendants’ Released

25   Persons”), that arise out of or relate in any way to: (i) the Action, (ii) the Merger, and (iii) the

26   Proxy or disclosures related to the Merger. Notwithstanding the aforementioned, the following

27

28
                                       4
        [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                  Case 3:17-cv-04102-RS Document 96 Filed 05/27/21 Page 5 of 9




 1   claims are explicitly excluded: all claims (1) related to the enforcement of this Settlement; and (2)

 2   between Defendants’ Released Persons and their respective insurers.

 3           8.      Upon the Effective Date hereof, and as provided in the Stipulation, without further

 4   action by anyone, Lead Plaintiff, on behalf of himself and all Settlement Class Members in his, her

 5   or its capacity as a purchaser, seller or holder of Jaguar stock, and anyone claiming through or on

 6   behalf of any of them, shall be deemed to have, and by operation of this Order and Final Judgment,

 7   shall have, fully, finally, and forever resolved, discharged, relinquished, released, waived, settled, and

 8   dismissed with prejudice any and all of the Released Claims (including, without limitation, Unknown

 9   Claims) against Defendants and each and all of Defendants’ Released Persons, regardless of whether

10   a Settlement Class Member executes and delivers a Proof of Claim and Release, except that claims

11   relating to the enforcement of the Settlement shall not be released.

12           9.      Upon the Effective Date hereof, and as provided in the Stipulation, without further

13   action by anyone, Defendants shall be deemed to have, and by operation of this Order and Final

14   Judgment shall have, fully, finally, and forever released, relinquished, and discharged Lead Plaintiff,

15   each and all of the Settlement Class Members, and Plaintiff’s Counsel from all Plaintiff’s Released

16   Claims (including, without limitation, Unknown Claims), and shall forever be enjoined from

17   prosecuting such claims.

18           10.     Upon the Effective Date hereof, and as provided in the Stipulation, without further

19   action by anyone, Lead Plaintiff, on behalf of himself and all Settlement Class Members in his, her

20   or its capacity as a purchaser, seller or holder of Jaguar stock, and anyone claiming through or on

21   behalf of any of them, shall be forever barred and enjoined from commencing, instituting, asserting,

22   maintaining, enforcing, aiding, prosecuting, or continuing to prosecute any action or proceeding in

23   any forum (including, but not limited to, any state or federal court of law or equity, any arbitral forum,

24   any tribunal, administrative forum, or the court of any foreign jurisdiction, or any other forum of any

25   kind), any and all of the Released Claims (including, without limitation, Unknown Claims), against

26   Defendants and each and all of Defendants’ Released Persons, regardless of whether such Settlement

27

28
                                       5
        [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
               Case 3:17-cv-04102-RS Document 96 Filed 05/27/21 Page 6 of 9




 1   Class Member executes and delivers a Proof of Claim and Release, except that claims relating to the

 2   enforcement of the Settlement shall not be released.

 3          11.     Upon the Effective Date hereof, and as provided in the Stipulation, without further

 4   action by anyone, Lead Plaintiff, on behalf of himself and each and every Settlement Class

 5   Member, in his, her or its capacity as a purchaser, seller or holder of Jaguar stock, and anyone

 6   claiming through or on behalf of any of them, shall covenant or be deemed to have covenanted not

 7   to sue any of Defendants and Defendants’ Released Persons with respect to any and all Released

 8   Claims (including, without limitation, Unknown Claims).

 9          12.     In accordance with the PSLRA as codified at 15 U.S.C. § 78u-4(f)(7)(A), (a) all

10   obligations to any Settlement Class Member of any Defendant or Defendants’ Released Person

11   arising out of the Litigation are discharged, and (b) any and all claims for contribution arising out

12   of the Litigation or any of the Released Claims (i) by any person or entity against any of the

13   Defendants’ Released Persons, and (ii) by any of the Defendants’ Released Persons against any

14   person or entity, other than as set out in 15 U.S.C. § 78u-4(f)(7)(A)(ii), are hereby permanently

15   barred, extinguished, discharged, satisfied and unenforceable.

16          13.     The terms of the Stipulation and of this Order and Final Judgment shall be forever

17   binding on Lead Plaintiff, all other Settlement Class Members (regardless of whether or not any

18   individual Settlement Class Member submits a Proof of Claim and Release or seeks or obtains a

19   distribution from the Net Settlement Fund), and Defendants, as well as their respective, heirs,

20   executors, administrators, predecessors, successors, and assigns.

21          14.     The Escrow Agent shall maintain the Settlement Fund in accordance with the

22   requirements set forth in the Stipulation. Defendants and Defendants' Released Persons shall have

23   no liability, obligation, or responsibility whatsoever for the administration of the Settlement or

24   disbursement of the Net Settlement Fund.

25          15.     The Notice of Pendency and Proposed Settlement of Class Action given to the

26   Settlement Class (a) was implemented in accordance with the Preliminary Approval Order entered

27   on February 2, 2021 (b) was the best notice practicable under the circumstances, to all Persons

28
                                       6
        [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
               Case 3:17-cv-04102-RS Document 96 Filed 05/27/21 Page 7 of 9




 1   entitled to such notice, of those proceedings and of the matters set forth therein, including the

 2   proposed Settlement set forth in the Stipulation, (c) was reasonably calculated under the

 3   circumstances to apprise Settlement Class Members of (i) the pendency of the Litigation: (ii) the

 4   effect of the proposed Settlement (including the releases contained therein); and (iii) their right to

 5   object to any aspect of the proposed Settlement, exclude themselves from the Settlement Class,

 6   and/or appear at the Final Approval Hearing; (d) was reasonable and constituted due, adequate,

 7   and sufficient notice to all persons and entities entitled to receive notice of the proposed

 8   Settlement; and (e) fully satisfied the requirements of Federal Rule of Civil Procedure 23, the

 9   requirements of due process, the requirements of the PSLRA, and all other applicable law and

10   rules. Further, it is determined that all members of the Settlement Class are bound by the Judgment

11   herein. Defendants served on the United States Attorney General and all State Attorneys General

12   the notice of the proposed Settlement, pursuant to the Class Action Fairness Act, U.S.C. §§ 1711

13   et seq. (“CAFA”). The form and manner of that CAFA notice is hereby determined to be in full

14   compliance with CAFA.

15          16.       Separate orders shall be entered regarding the proposed Plan of Allocation and Lead

16   Counsel’s motion for attorneys’ fees and expenses as allowed by the Court. Any plan of allocation

17   submitted by Lead Counsel or any order entered regarding any attorneys’ fee and expense

18   application shall in no way disturb or affect this Judgment and shall be considered separate from

19   this Judgment.

20          17.       Neither this Order and Final Judgment, the Stipulation, the Supplemental

21   Agreement, nor any of their terms or provisions, nor any of the negotiations, discussions,

22   proceedings connected thereto, nor any act performed or document executed pursuant to or in

23   furtherance of the Stipulation or the Settlement: (a) is or may be deemed to be or may be used as

24   an admission of, or evidence of, the validity of any of the allegations in the Litigation or of the

25   validity of any Released Claim, or of any wrongdoing or liability of any Defendants or Defendants’

26   Released Persons; or (b) is, or shall be deemed to be, or shall be used as an admission of any fault

27   or omission of any Defendants or Defendants’ Released Person in any statement, release, or written

28
                                       7
        [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                Case 3:17-cv-04102-RS Document 96 Filed 05/27/21 Page 8 of 9




 1   documents issued, filed, or made; or (c) is or may be deemed to be or may be used as an admission

 2   of, or evidence of, any fault, liability, wrongdoing, negligence, or omission of any Defendants or

 3   Defendants’ Released Persons in any civil, criminal, or administrative proceeding in any court,

 4   arbitration proceeding, administrative agency, or forum or tribunal in which any Defendants or

 5   Defendants’ Released Persons are or become parties; or (d) is or may be deemed to be or may be

 6   used as an admission or evidence that any claims asserted by Lead Plaintiff were not valid or that

 7   the amount recoverable was not greater than the Settlement Amount, in any civil, criminal, or

 8   administrative proceeding in any court, administrative agency, or other tribunal. Defendants,

 9   Defendants’ Released Persons, Lead Plaintiff, Class Members, and their respective counsel may

10   file the Stipulation and/or this Judgment in any action that may be brought against them in order

11   to support a defense or counterclaim based on principles of res judicata, collateral estoppel, release,

12   good faith settlement, judgment bar or reduction or any other theory of claim preclusion or issue

13   preclusion or similar defense or counterclaim. The Settling Parties may file the Stipulation and/or

14   this Judgment in any proceedings that may be necessary to consummate or enforce the Stipulation,

15   the Settlement, or the Judgment.

16           18.     Without affecting the finality of this Judgment in any way, this Court hereby retains

17   continuing exclusive jurisdiction over: (a) implementation of this Settlement and any award or

18   distribution of the Settlement Fund, including interest earned thereon; (b) disposition of the

19   Settlement Fund; (c) hearing and determining applications for attorneys’ fees and expenses and

20   interest in the Litigation; and (d) all Settling Parties hereto for the purpose of construing, enforcing,

21   and administering the Stipulation.

22           19.     The Court finds that during the course of the Litigation, the Settling Parties and

23   their respective counsel at all times complied with the requirements of Federal Rule of Civil

24   Procedure 11.

25           20.     In the event that the Settlement does not become effective in accordance with the

26   terms of the Stipulation, or the Effective Date does not occur, or in the event that the Settlement

27   Fund, or any portion thereof, is returned to the Defendants as required under the terms of the

28
                                       8
        [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                Case 3:17-cv-04102-RS Document 96 Filed 05/27/21 Page 9 of 9




 1   Stipulation, then this Judgment shall be rendered null and void to the extent provided by and in

 2   accordance with the Stipulation and shall be vacated and, in such event, all orders entered and

 3   releases delivered in connection herewith shall be null and void to the extent provided by and in

 4   accordance with the Stipulation.

 5           21.     Without further approval from the Court, the parties are hereby authorized to agree and

 6   to adopt such amendments or modifications of the Stipulation or any exhibits attached thereto to

 7   effectuate the Settlement that: (i) are not materially inconsistent with this Order and Final Judgment;

 8   and (ii) do not materially limit the rights of Settlement Class Members in connection with the

 9   Settlement. Without further order of the Court, the Settling Parties may agree to reasonable extensions

10   of time to carry out any of the provisions of the Stipulation.

11           22.     The Court directs immediate entry of this Judgment by the Clerk of the Court.

12   IT IS SO ORDERED.

13          May 27, 2021
     DATED: ____________________             ________________________________________
                                             THE HONORABLE RICHARD SEEBORG
14
                                             CHIEF UNITED STATES DISTRICT
15                                           JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       9
        [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
